Weltner, Justice.
Eldrin A. Bell was demoted to the rank of lieutenant, and sought reinstatement to the rank of deputy chief in the Atlanta Bureau of Police Services. He was reinstated to the rank of major by order of the superior court. Both parties appeal.
At the time of Bell’s promotion to the rank of deputy director,1 he held the rank of major. The applicable city ordinance provided the following:
Any detective, major or deputy director . . . may be removed or transferred at the pleasure of the commissioner. Such persons so removed or transferred shall thereupon reassume the rank or title in the Bureau of Police Services held immediately prior to his or her assignment under this Section.
Bell’s demotion from deputy chief is controlled by the ordinance that was in effect at the time that he was promoted from the rank of major to the “rank or title” of deputy director. Clark v. State Personnel Bd., 252 Ga. 548, 550 (2) (c) (314 SE2d 658) (1984).
Accordingly, upon demotion as deputy chief, he was entitled to reassume his prior rank of major.

Judgment affirmed.


All the Justices concur.

*222Decided April 20, 1988
Reconsideration denied May 12, 1988.
McKenney & Froelich, William J. McKenney, David M. Kupsky, for appellant.
Marva Jones Brooks, George R. Ference, for appellees.

 The designation of deputy chief is the same as the designation of deputy director.